On Rehearing.
On rehearing appellee refers to Hurd v. Lacy, 93 Ala. 427,9 So. 378, 30 Am. St. Rep. 61, as sustaining his contention in respect to his amended complaint. That case, if controlling to the effect assigned to it by appellee, would sustain appellee's original complaint, demurrers to which were sustained in the trial court. The opinion in that case contains some loose language which may seem to sustain appellee's contention in the case now in judgment; but such language was dictum; the complaint here is based upon the statute, and the statute was enacted long after Hurd v. Lacy was decided. When the facts of that case are considered, it will appear that the judgment there is not opposed by anything we have had to say in the present case. That complaint proceeded on the notion that defendant was liable in damages for that he negligently constructed a barbed wire fence along the line between his property and the highway where, as a court held, plaintiff's mule had the right to be, and, of course, defendant was required to consider that right when constructing his fence. Here the abandoned well was not contiguous to any property line nor any way or highway along which appellant's cow had the right to move, and, in our judgment, the considerations stated in the original opinion should apply, with result that appellant was under no duty to fence its well.
Application overruled.